El Juez Asociado Señor Travieso,
emitió la opinión del tribunal.
Se acusó a la apelante de baber ilegal, voluntaria y mali-ciosamente portado en su manos, a sabiendas que los estaba utilizando para fines de venta en conexión con los juegos ile-gales de “Boli-Pool,” 46 tickets o números de la banca de boli-pool llamada “T” y otros tickets o números de la banca de boli-pool llamada “Gallo de Oro”, todos los cuales le fue-*429ron ocupados además de $3.75, producto de la venta efectuada de tickets o números de boli-pool. Y se alegó en la denuncia que los hechos expuestos constituyen una contravención de las disposiciones de la Sección 4 de la.Ley núm. 25 de julio 17. de 1935 ((2) pág. 153).
Sentenciada a pagar una multa de $25 o a prisión subsi-diaria, la acusada interpuso el presente recurso.
Los errores señalados por la apelante son:
1. No haber declarado nula la Ley núm. 25 de 17 de julio de 1935, por el hecho de haber sido aprobada en un día de fiesta legal, o sea el día del Natalicio de Luis Muñoz Rivera.
2. Haber declarado a la acusada culpable de portar billetes de boli-pool., no estando tal delito claramente definido en la ley que se dice haber sido infringida.
3. Que la sentencia es contraria a la prueba aportada.
Examinaremos los alegados errores en el mismo orden en que han sido presentados.
La cuestión legal que se levanta por el primer error señalado, fue considerada y resuelta por la corte sentenciadora en el sentido de que no siendo el día 17 de julio de 1935, fecha en que el Gobernador firmó la Ley núm. 25, un domingo, dicha ley es válida y constitutional, no obstante haber sido firmada en el “Día de Muñoz Rivera”, que es un día de fiesta legal por disposición legislativa:
Estamos de acuerdo con el razonamiento del juez senten-ciador. El artículo 34 de la Ley Orgánica fija un término de diez días, del que se exceptúan expresa y únicamente los domingos, para que el Gobernador devuelva a la Legislatura sin su firma aquellos proyectos de ley que le fueren presen-tados y que no merezcan su aprobación o para que los con-vierta en ley, firmándolos dentro del indicado término; en-tendiéndose que si el Gobernador no devolviere o firmare un proyecto dentro del término legal, el proyecto pasará a ser ley del mismo modo que si lo hubiera firmado. En! condicio-nes normales el Gobernador tiene derecho a diez días hábiles completos, contados desde el día en que le es presentado un *430proyecto de ley, para estudiar el mismo y firmarlo o devol-verlo sin su firma a la Legislatura. Ni el Gobernador ni la Legislatura están facultados para prorrogar ese término me-diante la exclusión de días feriados creados por la misma Legislatura, pues eso equivaldría a una concesión de facul-tades para enmendar la Ley Orgánica. Debemos resolver que el Gobernador puede firmar cualquier proyecto de ley, dentro de los diez días (exceptuando los domingos) después de haberle sido presentado, y que lo puede firmar en cual-quiera de dichos días, aún cuando sea un día feriado.
Debe desestimarse el primer error.
La Sección 4 de la Ley núm. 25 de 1935, en lo pertinente, lee así:
"Sección 4. — Toda persona que fuere sorprendida portando o conduciendo cualquier papeleta, billete, ticket, libreta, lista de nú-meros o implementos, a sabiendas de que se utilizan o están utili-zando para los juegos ilegales de' la 'bolita,’ ‘boli-pool,’ combina-ciones clandestinas relacionadas con los ‘pools’ de los hipódromos de Puerto Rico, y loterías clandestinas, y toda persona que vendiere éstos o cualesquiera otros análogos que se probare representar algún billete, suerte, acción o interés en dichos juegos ilícitos o conectados con la práctica de los mismos, será arrestada inmediatamente, formu-lándose la correspondiente denuncia ante la corte municipal con jurisdicción, y convicta que fuere, será castigada al pago de una multa no menor de veinte y cinco (25) dólares ni mayor de cin-cuenta (50) dólares, o a sufrir cárcel por un término no menor de veinte (20) días ni nmyor de noventa (90) días; ...”
Alega la apelante que dicha sección 4 no describe clara-mente el delito que trata de establecer, toda vez que no define qué es lo que se entiende por el juego de la "bolita” o el de “boli-pool”; y que es requisito indispensable que la misma ley defina o explique en alguna forma qué es lo que se entiende por cada uno de dichos juegos, como lo hace el artículo 291 del Código Penal, que define lo que se entiende por “lotería.”
En la obra Corpus Juris encontramos el párrafo que sigue:
‘ ‘ Cuando el juego está específicamente denunciado por el estatuto, sólo es necesario especificarlo en la acusación por el nombre que se *431le ba dado en la ley. No es necesario, a menos que así lo exija el lenguaje del estatuto, alegar que el juego que se jugaba era uno de •azar o de suerte. Ni es tampoco necesario alegar en qué consiste la manera de jugar el juego.” 27 C. J. 1022, párr. 199; People v. Beatty, 14 Cal. 567.
Y más adelante en el mismo volumen leemos:
“Sección 200. — Descripción o Plan. — Cuando el plan (device) bajo el cual se efectuó o se permitió el juego se menciona en el esta-tuto y se prohíbe en términos expresos, es suficiente mencionar dicho plan por su nombre, sin otra descripción. ” 27 C. J. 1022, párr. 200.
Es cierto que nuestro Código Penal (art. 291) describe lo que se entiende por lotería. Pero esa descripción era abso-lutamente necesaria, para poder comprender dentro de un solo artículo la inmensa variedad de planes que puede con-cebir el ingenio humano para distribuir dinero o bienes por suerte, sea cual fuere el nombre que se le dé al plan.
Cuando el juego que prohíbe el estatuto es vulgarmente conocido por un nombre determinado, basta que el estatuto lo prohíba designándolo por ese nombre, sin que sea necesa-rio hacer una descripción del plan o sistema que se siga para jugarlo. Por eso vemos que el artículo 299 del Código Penal declara “reo de misdemeanor” a toda persona que jugare, como banquero o como apunte, cualquier juego de “faro”, ■“monte”, “ruleta”, “tan fan-tan”, “stud-horse pocker”, ■“siete y media” y otros juegos de banca o interés, sin hacer la más somera descripción del plan que se sigue para jugar cada uno de dichos juegos.
Esta corte ha considerado e interpretado las varias dispo-siciones del Código Penal en materia de juegos prohibidos y ha establecido la regla a la que deben ajustarse las denuncias por esta clase de delitos.
En el caso de El Pueblo v. Sáez, 19 D.P.R. 1141, se acusó a Sáez de haber permitido que se jugara en su casa al juego prohibido “monte”, en violación del artículo 300 del Código Penal. La corte inferior declaró sin lugar la excepción pe-rentoria, y esta corte confirmó la sentencia, sosteniendo que *432la corte inferior actuó correctamente, pues la denuncia seguía el lenguaje del estatuto y el juego de “monte” está prohibid» expresamente por el artículo 299 del mismo código. Véanse Pueblo v. Ortiz, 19 D.P.R. 1136; Pueblo v. Rivera, 19 D.P.R. 1144.
El error alegado carece de méritos.
 La apreciación de la evidencia, la credibilidad de los testigos y el peso que deba darse a sus declaraciones y la resolución de los conflictos que surjan de la evidencia, son de la incumbencia de la corte sentenciadora. Y no apareciendo del récord que el tribunal sentenciador baya incurrido en error manifiesto; y no habiéndosele imputado que actuara movido por pasión, prejuicio o parcialidad, es nuestro deber respetar su fallo.

Se confirma la sentencia recurrida.

El Juez Asociado Señor Córdova Dávila no intervino.